Exhibit 10.87

CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT (this “Agreement”), dated as of May 27, 2011,
between ADA-ES, Inc., a Colorado corporation (“ADA-ES”), and NexGen Refined
Coal, LLC, a Wyoming limited liability company (“NGRC”, and collectively with
ADA-ES, the “Guarantors” and each a “Guarantor”).

PRELIMINARY STATEMENTS

WHEREAS, ADA-ES has entered into a Limited Guarantee (the “ADA-ES Guarantee”),
dated as of May 27, 2011, in favor of GSFS Investments I Corp., a Delaware
corporation (the “Guaranteed Party”), in connection with indemnification
obligations owed by Clean Coal Solutions, LLC, a Colorado limited liability
company (“CCS”), to the Guaranteed Party under that certain Class B Unit
Purchase Agreement (the “Purchase Agreement”), dated as of May 27, 2011, between
the Company and the Guaranteed Party.

WHEREAS, NGRC has entered into a Limited Guarantee (the “NGRC Guarantee”, and
collectively with the ADA-ES Guarantee, the “Guaranties” and each a
“Guarantee”), dated as of May 27, 2011, in favor of the Guaranteed Party, in
connection with indemnification obligations owed by the Company to the
Guaranteed Party under the Purchase Agreement; and

WHEREAS, the Guarantors desire to allocate and delegate amongst themselves the
obligations to the Guaranteed Party that may arise under any of the Guaranties.

NOW, THEREFORE, the Guarantors agree as follows:

SECTION 1. Defined Terms. The capitalized terms defined in the preamble and
preliminary statements of this Agreement shall have the respective meanings
specified therein and the following terms shall have the following meanings:

“Contributing Guarantor” means with respect to a Guarantor (an “Obligated
Guarantor”) that becomes obligated under its respective Guarantee to make any
payment to the Guaranteed Party, each other Guarantor.

“Contributing Share” means with respect to a Contributing Guarantor, a
percentage, the numerator of which is one and the denominator of which is the
number of Contributing Guarantors plus one.

SECTION 2. Agreement to Contribute. The Guarantors agree that if any Guarantor
becomes and Obligated Guarantor, each Contributing Guarantor shall be required
to contribute its Contributing Share to such payment owed to the Guaranteed
Party promptly within ten (10) days following notice from the Obligated
Guarantor that such contribution is due.



--------------------------------------------------------------------------------

SECTION 3. Notices. All notices and other communications under this Agreement
shall be in writing and delivered (a) personally; (b) by registered or certified
mail with postage prepaid, and return receipt requested; (c) by recognized
overnight courier service with charges prepaid; or (d) by confirmed facsimile or
electronic mail transmission, directed to the intended recipient as follows:

If to ADA-ES:

ADA-ES, Inc.

8100 SouthPark Drive, Unit B

Littleton, CO 80120

Attn: Dr. Michael Durham

Fax: (303) 734-0330

Email address: miked@adaes.com

If to NGRC:

NexGen Refined Coal, LLC

3300 South Parker Road, Suite 310

Aurora, CO 80014

Attn: Charles S. McNeil, President

Fax: (303) 751-9210

Email address: cmcneil@nexgen-group.com

SECTION 4. Pledge of Interests in CCS. Each party hereby pledges all right,
title and interest in and to their membership interests in CCS to secure all
amounts that may become owing hereunder.

SECTION 5. Amendment. This Agreement may not be modified, amended, terminated or
revoked, in whole or in part, except in writing signed by each of the
Guarantors.

SECTION 6. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of each Guarantor and each of their respective
successors and permitted assigns. This Agreement may only be assigned by a
Guarantor in connection with an assignment by such Guarantor of its respective
Guarantee.

SECTION 7. GOVERNING LAW; VENUE AND JURISDICTION; WAIVER OF JURY TRIAL. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF COLORADO , UNITED STATES OF AMERICA, WITHOUT ANY REFERENCE TO
CONFLICT OF LAWS PRINCIPLES. THE GUARANTORS HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE COURT IN THE COUNTY OF ARAPAHOE, STATE OF COLORADO
WITH RESPECT TO ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND CONSENT TO THE SERVICE OF PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH GUARANTOR HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING RELATING TO A DISPUTE AND FOR ANY COUNTERCLAIM
WITH RESPECT THERETO.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have caused this Agreement to be executed and
delivered as of the date first written above.

 

ADA-ES, INC.

By:  

/s/ Mark H. McKinnies

Name:   Mark H. McKinnies Title:   SVP and CFO

NEXGEN REFINED COAL, LLC

By:   NexGen Refined Coal Holdings, LLC, its manager By:   NexGen Synfuel
Management, Inc., its manager By:  

/s/ Thomas A. Ostlund

Name:   Thomas A. Ostlund Title:   President